 ALPHA CELLULOSE CORPORATIONAlpha Cellulose Corporation and United Paper-workers International Union, AFL-CIO-CLC.Cases 11-CA-8761 and 11-RC-4770October 21, 1982DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANAn election by secret ballot was conducted inCase 1I -RC-4770 on November 7, 1979, under thedirection and supervision of the Regional Directorfor Region 11. At the conclusion of the election, atally of ballots showed that 53 ballots were cast, ofwhich 24 were for, and 29 were against, United Pa-perworkers International Union, AFL-CIO-CLC,herein the Union. The Union thereafter filed timelyobjections to the election.Upon a charge duly filed on November 20, 1979,by the Union, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 11, on January 4, 1980, issued a com-plaint and notice of hearing against Respondent.The complaint alleged that Respondent had en-gaged in, and was engaging in, certain unfair laborpractices affecting commerce within the meaningof Section 8(a)(1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge and of the complaint and notice ofhearing were duly served on the parties.Thereafter, on January 8, 1980, the Regional Di-rector issued a Report on Objections, Direction,and Order Consolidating Cases in which he recom-mended that certain of the objections in Case 11-RC-4770 be overruled and that others be set forhearing. As the evidence in support of the objec-tions warranting a hearing was similar to that of-fered in support of the unfair labor practices, hefurther consolidated Case 11-RC-4770 with CaseI 1-CA-8761 for the purpose of hearing, ruling, anddecision by an administrative law judge. The Boardadopted that report on February 1, 1980.Subsequently, on March 4, 1981, the parties andthe General Counsel entered into a stipulation inCases 11-CA-8761 and 11-RC-4770 and agreedthat the stipulation and exhibits attached theretowould constitute the entire record in this proceed-ing. The parties waived a hearing before, and themaking of findings of fact and conclusions of lawby, an administrative law judge and indicated theirdesire to submit the case directly to the Board fordecision. On April 22, 1981, the Board issued itsorder approving the stipulation, transferring theproceeding to the Board, and setting a date for265 NLRB No. 10filing briefs. Thereafter, Respondent and the Gen-eral Counsel filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the stipulation, includ-ing exhibits, briefs, and the entire record in thisproceeding and hereby makes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAlpha Cellulose Corporation is an Ohio corpora-tion with a plant located in Lumberton, NorthCarolina, where it is engaged in the production ofcotton linter paper pulp. During the preceding 12-month period ending February 19, 1981, Respond-ent in the course and conduct of its business re-ceived at its Lumberton, North Carolina, plantgoods and raw materials directly from points out-side the State of North Carolina valued in excess of$50,000 and, during the same period of time, Re-spondent shipped directly to points outside theState of North Carolina products valued in excessof $50,000.The complaint alleges, Respondent admits, andwe find that Alpha Cellulose Corporation is, andhas been, engaged in commerce within the meaningof Section 2(6) and (7) of the Act. We find that itwould effectuate the purposes of the Act to assertjurisdiction herein.I1. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, andwe find that United Paperworkers InternationalUnion, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESOn October 11, 1979, the Union mailed a letterto all employees in the bargaining unit which dis-cussed the procedure for calling a strike, dues, as-sessments, and the benefits of unionism. On Octo-ber 16, October 23, and October 30, 1979, allegedlyin response to the Union's letter, Respondentmailed letters to its employees. Certain of the state-ments in those letters are alleged as objectionable,and as unfair labor practices.1. The October 16 letter from Respondent out-lined the collective-bargaining process, and stated,inter alia, that "[n]egotiation is a long, drawn-outprocess that can take many months, and in themeantime all wages and benefits are frozen. Therecan be no wage increase or any benefits improved by177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company' during this period of negotiation."(Emphasis in original.)Respondent argues that the letter merely recitedthe realities of collective bargaining in response tothe Union's earlier letter which "misrepresented"that unionization necessarily meant better wagesand benefits for the employees. Respondent assertsthat there is no indication in the letter that employ-ees would lose wages and benefits during negotia-tions or that it would not bargain in good faith.And Respondent claims that, in fact, during negoti-ations an employer cannot unilaterally implement abenefit without bargaining with the union and theletter apprises the employees of the fact.We agree with the General Counsel, however,that Respondent violated Section 8(a)(1) of the Actby declaring that wages and benefits would befrozen during the period of contract negotiations.The letter, in fact, not only misinformed the em-ployees as to the law by stating that the negotia-tions prevented employee wage increases,' it alsoimplied that a rejection of the Union would freethe Company to grant raises and other benefits.The employees were thereby led to conclude that apenalty was attached to the exercise of their rightsin choosing a bargaining representative.2We thusfind that the portions of the letter discussed aboveviolated Section 8(a)(1) of the Act and were objec-tionable statements.2. In the October 23 and October 30 letters, Re-spondent discussed the possibility of a strike andwhat it could mean to the employees. In the Octo-ber 23 letter, it stated, inter alia:Strikers can lose their jobs! ...Could youafford to lose your job if you were permanentlyreplaced during a strike? Could you afford tolet your seniority at Alpha, your steady pay,and your benefits package go down the drain?If you were a replaced striker do you think youcould find another job in the Lumberton area?The October 30 letter declared:You should think seriously about whether youwould want to risk being permanently replacedon your job. What kind of job security does areplaced striker have? Do you want to riski Under Board law, it is axiomatic that it is an employer's general dutyto proceed as it would have in the absence of a union. Russell Stover Can-dies Inc., 221 NLRB 441 (1975). Thus, even during collective-bargainingnegotiations, an employer may lawfully implement benefits which havebecome conditions of employment by virtue of prior commitment orpractice. Charles Manufacturing Co., 245 NLRB 39 (1979); see also LaMarche Manufacturing Company, 238 NLRB 1470, 1481 (1978).2 See Baker Brush Co., Inc., 233 NLRB 561 (1977). Therein, the Boardheld that an employer violated Sec. 8(aXl) by suggesting that employeesdid not need a union in order to obtain wage increases and by conveyingthe impression that the union stood in the way of the employees' promptreceipt of a higher wage.your paycheck, your medical insurance oryour bonuses going down tie drain? If youwere a replaced striker do you think you couldget another job in the Lumberton area?The General Counsel alleges first that in thesetwo letters Respondent mischaracterized the appli-cable law governing the rights of strikers and thatthis resulted in a threat of loss of jobs if employeesengaged in protected concerted activities. Respond-ent, however, contends that it has only informedemployees of the fact that the Union could call astrike, which could result in the hiring of replace-ments for the strikers, with the unfavorable eco-nomic consequences to replaced strikers whichcould follow from the Union's action.It is undisputed that an employer may perma-nently replace employees who are engaging in aneconomic strike. However, replaced employeesretain their employee status and are entitled to re-instatement to their former or equivalent jobs,when their replacements leave or those jobsbecome available. The Laidlaw Corporation, 171NLRB 1366, 1369-70, 414 F.2d 99 (7th Cir. 1969),cert. denied 397 U.S. 920 (1970). See also Fire AlertCompany, 207 NLRB 885 (1973). In addition, eco-nomic strikers also retain their accumulated senior-ity while engaged in a strike.3Here in its October 23 letter, Respondent indicat-ed to employees not only that, if they struck, theycould be permanently replaced, as Laidlaw permits,but that they could lose their job as a result ofstriking. The Board has long held that such clearthreats to sever employment relationships in theevent that employees engage in an economic strikeamount to threats of job loss in violation of Section8(a)(1) of the Act.4This misstatement was also ob-jectionable conduct affecting the results of the No-vember 7 election and interfered with the rights ofemployees to choose a collective-bargaining repre-sentative. Edward A. Utlaut Memorial Hospital andFair Oaks Nursing Home, 249 NLRB 1153, 1157(1980).For similar reasons, we also find the October 30letter to constitute an 8(a)(1) violation and basis fora valid objection to the election. When read inlight of the October 23 letter, the October 30 letterconfirmed to employees that an exercise of theright to strike would, as a matter of course, lead to3 See MCC Paciflc Valves, a unit of Mark Controls Corporation, 244NLRB 931, 935, fn. 19 (1979), and cases cited therein (1979).4 See, e.g., Leonardo Truck Lines, Inc., 237 NLRB 1221, 1229, 1232(1978); George Webel d/b/a Webel Feed Mills & Pike Transit Company,217 NLRB 815, 818 (1975); Hicks-Ponder Co. A Division of Blue Bell.Inc., 186 NLRB 712, 725 (1970); cf. Mississippi Extended Care Center,Inc., d/b/a Care Inn, Collierville and d/b/a Care Inn. Memphis, 202NLRB 1065 (1973).178 ALPHA CELLULOSE CORPORATIONa permanent loss of their jobs and accompanyingbenefits. 53. Finally, the General Counsel contends that inthe October 23 and October 30 letters Respondentviolated Section 8(a)(1) of the Act by threateningits employees that they would be unable to findemployment elsewhere in the Lumberton area ifthey went on strike. He contends Respondentstated no objective basis for its opinion which wasclearly calculated to coerce its employees, give theimpression of collusion against strikers on the partof area employers, and restrain the employees fromjoining the Union.In this regard, Respondent counters that its state-ment merely conveyed to employees the difficul-ties-in a local area with a high unemploymentrate-of obtaining another job. Respondent alsoargues that its statements refer only to possibili-ties-not absolutes. Accordingly, Respondent con-tends that its statements regarding out-of-workstrikers were not threatening, were based on con-crete evidence, and were protected by Sec. 8(c) ofthe Act.We agree with the position of the General Coun-sel. Contrary to Respondent, its statements werenot limited to lawful predictions of the conse-quences of unionization.6Rather, Respondent'smessage contained a not-so-subtle threat that em-a Contrary to his colleagues, Member Zimmerman finds that Respond-ent did not threaten job loss in the October 30 letter as it did in its earlierletter. See Mississippi Extended Care Center, Inc, supra. He would notfind its comments on this issue in the October 30 letter to constitute aviolation of the Act or objectionable conduct.While the General Counsel also claims that both letters violate Sec.8(aXI) because they fail to differentiate the rights to reinstatement ofunfair labor practice and economic strikers, we are satisfied that Re-spondent's letter fairly speaks of a situation involving an economic strike.6 As set forth by the Supreme Court in Gissel Packing Ca, Inc. v.N.LR.B., 395 U.S. 575, 618 (1969):Thus, an employer is free to communicate to his employees any ofhis general views about .a particular union, so long as the com-munications do not contain a "threat of reprisal or force or promiseof benefit." He may even make a prediction as to the precise effecthe believes unionization will have on his company. In such a case,however, the prediction must be carefully phrated on the basis ofobjective fact to convey an employer's belief as to demonstrablyprobable consequences beyond his control or to convey a manage-ment decision already arrived at to close the plant in case of union-ization. See Textile Workers v. Darlington Mf. Ca, 380 U.S. 263,274, n. 20 (1965). If there is any implication that an employer may ormay not take action solely on his initiative for reasons unrelated toeconomic necessities and known only to him, the statement is nolonger a reasonable prediction based on available facts but a threat ofretaliation based on misrepresentation and coercion, and as suchwithout the protection of the First Amendment. We therefore agreewith the court below that "[fconveyance of the employer's belief,even though sincere, that unionization will or may result in the clos-ing of the plant is not a statement of fact unless, which is most prob-able, the eventuality of closing is capable of proof." [N.LR.B. v.Sinclair Co.,] 397 F.2d 157, 160. list Cir 1968]. As stated elsewhere,an employer is free only to tell "what he reasonably believes will bethe likely economic consequences of unionization that are outside hiscontrol," and not "threats of economic reprisal to be taken solely onhis own volition." N.LR.B v. River Togs, Inc., 382 F.2d 198, 202 (2dCir. 1967).ployees who engaged in protected concerted activ-ities would be blacklisted by Respondent andwould, for discriminatory reasons, be denied em-ployment by other employers.7Respondent's let-ters made no mention of area unemployment nordid they speak to the general problem of unem-ployed persons gaining employment. Instead, theysuggested that a "replaced striker" (i.e., one whoexercised Section 7 rights) would not be hired byother employers.Under these circumstances, the effect of thesestatements was to impress upon the employees thefolly and futility of electing the union, for if theunion was voted in and a strike was called, the em-ployees would not only be permanently replacedby Respondent, but the doors of employment toother plants in the Lumberton area would be shutas well.Viewed in this overall context and coupled withRespondent's threats of permanent replacement,sitseems clear, and we find, that the statements thatthe employees would not be able to find other em-ployment in the area also restrained and coercedemployees in violation of Section 8(a)(1) of theAct."In light of the above we shall also sustain theUnion's objections, set aside the election, and directa second election.CONCLUSIONS OF LAW1. Alpha Cellulose Corporation is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.I See Brownsboro Hills Nursing Homn Inc., 244 NLRB 269, 272-273(1979); Richard Tischler, et al d/b/a Devon Gables Nursing Home, 237NLRB 775, 783-784 (1978), enfd. 615 F.2d 508 (9th Cir. 1980); The Coca-Cola Bottling Company of Son Mateo, 188 NLRB 590, 596 (1971).Cases cited by Respondent, such as Industrial First, Inc, 197 NLRB714 (1972), and Primadonna Hotel Inc., d/b/a Primadonna Club, 165NLRB 111 (1967), do not require a contrary result. In those cas, theevidence was insufficient to establish that employer remarks about em-ployees finding other employment constituted threats to blacklist. Here,Respondent's statement, considered in context of its strong antiunion mes-sage, must be considered an implied threat to blacklist employees on ac-count of their protected activities. See Devon Gables Nursing Home,supra.Member Zimmerman does not join his colleagues in finding that Re-spondent's comments, in its October 23 and October 30 letters aboutstrikers' ability to secure employment elsewhere in the event they werepermanently replaced, constitute either an unfair labor practice or objec-tionable conduct. He finds the majority to be engaged in pure specula-tion, unsupported by the record, in concluding that Respondent intendedby these comments a threat to blacklist employees, and he finds the casescited at fn. 8, supra, inapposite to the instant case. Rather, Member Zim-merman deems these comments legitimate campaign rhetoric and views itas permissible for an employer to ask its employees to consider their em-ployment possibilities elsewhere in the event they went on strike andwere permanently replaced. He reaches this conclusion with regard tothe comments in the October 23 letter, although he joins in finding thatanother portion of that letter contained impermissible comments. Thatfinding does not, in his view, taint the remainder of the letter, or warrantthe finding of an additional violation.179 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. United Paperworkers International Union,AFL-CIO-CLC, is a labor organization within themeaning of Section 2(5) of the Act.3. By announcing to its employees that wagesand benefits would be frozen during the collective-bargaining negotiations, Respondent interfered withemployees' exercise of Section 7 rights in violationof Section 8(a)(l) of the Act.4. By threatening the employment rights of eco-nomic strikers and stating that they would beunable to obtain employment with other employersas well if they engaged in a strike, Respondent vio-lated Section 8(a)(l) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Alpha Cellulose Corporation, Lumberton, NorthCarolina, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Declaring that all wages and benefits wouldbe frozen during the period of contract negotia-tions.(b) Threatening employees with permanent lossof employment and reinstatement rights shouldthey engage in an economic strike.(c) Threatening its employees that they will beunable to find employment elsewhere in the Lum-berton area if they go on strike.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the purposes and policies of theAct:(a) Post at its Lumberton, North Carolina, facili-ties, in all buildings, copies of the attached noticemarked "Appendix."10Copies of said notice, onforms provided by the Regional Director forRegion 11, after being duly signed by a representa-tive of Respondent, shall be posted by Respondentimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in"o In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 11,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the election heldon November 7, 1979, in Case 1I -RC-4770 be, andit hereby is, set aside and that the case is herebyremanded to the Regional Director for Region 11for the purpose of scheduling and conducting an-other election at such time that he deems circum-stances permit a free choice on the issue of repre-sentation.[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT declare that if the Union winsthe election all wages and benefits will befrozen during the period of contract negotia-tions.WE WILL NOT threaten employees with per-manent loss of employment and reinstatementrights should they engage in an economicstrike.WE WILL NOT threaten employees that theywill not be able to find employment elsewherein the Lumberton area if they go on strike.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their right to engage inor to refrain from engaging in any or all theactivities specified in Section 7 of the Act.These activities include the right to self-orga-nization, to bargain collectively through repre-sentatives of their own choosing, and toengage in other concerted activities for thepurpose of collective bargaining, or othermutual aid or protection.ALPHA CELLULOSE CORPORATION180